UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
LAVON T. DAVIS                          )
                                        )
                       Plaintiff,       )
                                        )
v.                                      )      Case No. 16-cv-1764 (GMH)
                                        )
NANCY A. BERRYHILL,                     )
in her official capacity as             )
Acting Commissioner of Social Security )
                                        )
                       Defendant.       )
____________________________________)

                                        MEMORANDUM OPINION

         Plaintiff Lavon T. Davis (“Plaintiff”) brought this action on September 1, 2016, seeking

to reverse the final decision of the Commissioner of Social Security, Defendant Nancy A. Berryhill

(“Defendant” or “Commissioner”), denying her application for supplemental security income ben-

efits under Title XVI of the Social Security Act. See Compl. [Dkt. 1]. Presently ripe for resolution

are two motions: (1) Plaintiff’s motion for reversal; and (2) Defendant’s motion for affirmance of

the Commissioner’s decision denying Plaintiff’s application for benefits. Upon consideration of

the parties’ briefs and the entire record,1 the Court will deny Plaintiff’s motion and grant Defend-

ant’s motion. The Court’s rationale follows.




1
  The docket entries relevant to this Memorandum Opinion are: (1) Plaintiff’s Memorandum in Support of her Motion
for Judgment of Reversal (“Pl. Mot.”) [Dkt. 14-2]; (2) Defendant’s Motion for Judgment of Affirmance and in Oppo-
sition to Plaintiff’s Motion for Judgment of Reversal (“Def. Mot.”) [Dkt. 15]; (3) Plaintiff’s Answer in Opposition to
Defendant’s Motion for Affirmance (“Pl. Opp.”) [Dkt. 19]; and (5) the Administrative Record (“AR”) [Dkt. 10]. All
citations to page numbers within a particular document will be to the ECF docket page numbers assigned to the doc-
ument.
                                             BACKGROUND

        A.       Legal Framework for Social Security Disability Claims

        To be eligible for disability benefits under the Social Security Act, a claimant must be

found to be “disabled” by the Social Security Administration (“SSA”). 42 U.S.C. § 423(a). In

most cases, to determine whether a claimant is disabled within the meaning of the Act, an ALJ

gathers evidence, holds a hearing, takes testimony, and performs a five-step legal evaluation of the

claimant using that evidence. 20 C.F.R. § 416.920.

        In that evaluation, the ALJ must determine whether: (1) the claimant is presently engaged

in substantial gainful activity; (2) the claimant has a medically severe impairment or impairments;

(3) the claimant’s impairment is equivalent to one of the impairments listed in the appendix of the

relevant disability regulation; (4) the impairment prevents the claimant from performing her past

relevant work; and (5) the claimant, in light of her age, education, work experience, and Residual

Functional Capacity (“RFC”),2 can still perform another job that is available in the national econ-

omy. Id. The claimant bears the burden of proof in the first four steps of the evaluation. Callahan

v. Astrue, 786 F. Supp. 2d 87, 89 (D.D.C. 2011). At step five, however, the burden shifts to the

Commissioner to identify specific jobs available in the national economy that the claimant can

perform. Id.

        When making this determination, an ALJ may call a vocational expert (“VE”) to testify as

to whether a claimant can perform other work that exists in the national economy. Id. at 90. A

VE may draw his or her conclusions from a number of sources, including the Dictionary of Occu-

pational Titles (“DOT”). Id. The DOT, last published by the U.S. Department of Labor in 1991,



2
  A claimant’s RFC is an assessment of the most a claimant is able to do notwithstanding her physical and mental
limitations. See Butler v. Barnhart, 353 F.3d 992, 1000 (D.C. Cir. 2004).


                                                       2
provides a brief description of occupations within the national economy and lists the capabilities

that each occupation requires of a worker. See generally DOT, 1991 WL 645964. Along with VE

testimony, the SSA generally relies on the DOT to determine if there are jobs in the national econ-

omy that a claimant can perform given her age, education, work experience, and RFC. See 20

C.F.R. §§ 416.966–416.969. Based on this analysis, if there are no such jobs, the claimant is

deemed disabled; if there are, she is deemed not disabled.

         B.       Relevant Facts

                  1.       Plaintiff Lavon Davis

         Plaintiff is a 25-year-old woman residing in Washington, D.C. She was born on December

12, 1991 and suffers from hydrocephalus,3 requiring the placement of a shunt.4 AR at 566, 618,

746, 766. In addition to hydrocephalus, Plaintiff has been diagnosed with borderline intellectual

functioning5 and affective disorder.6 Id. at 522–23, 958. Despite these impairments, Plaintiff was

able to obtain her high school diploma and complete a course in cosmetology, although she has

not obtained her cosmetology license. Id. at 48, 106, 113.




3
  Hydrocephalus is a condition characterized by “the accumulation of too much fluid in the brain.” Health Library –
Hydrocephalus in Children, Johns Hopkins Medicine, http://www.hopkinsmedicine.org/healthlibrary/condi-
tions/adult/nervous_system_disorders/hydrocephalus_in_children_22,hydrocephalusinchildren/ (last visited July 12,
2017).
4
  A shunt is the most common treatment for hydrocephalus, and is a “small piece of silicone tubing placed surgically
inside the body to bypass a blockage or otherwise create a better flow of cerebrospinal fluid.” Health Library –
Hydrocephalus in Children, Johns Hopkins Medicine, http://www.hopkinsmedicine.org/healthlibrary/condi-
tions/adult/nervous_system_disorders/hydrocephalus_in_children_22,hydrocephalusinchildren/ (last visited July 12,
2017).
5
  Borderline intellectual functioning applies to individuals with an IQ falling between 71 and 84, and who operate on
the border between normal intellectual functioning and intellectual disability. See Swope v. Barnhart, 436 F.3d 1023,
1024 (8th Cir. 2006) (citations omitted).
6
 The regulations defined affective disorders, which includes depression, as disorders “[c]haracterized by a disturbance
of mood, accompanied by a full or partial manic or depressive syndrome.” Subpt. P, App. 1, 12.04 (2016). “Mood
refers to a prolonged emotion that colors the whole psychic life; it generally involves either depression or elation.”
Id.

                                                          3
         While Plaintiff attended a general education high school and was enrolled in regular clas-

ses, she received special education services in the form of assistance from an extra teacher and

modified homework assignments. Id. at 45–46. Her Individualized Education Program (“IEP”)7

from while Plaintiff was in high school indicates that when she was in the twelfth grade, she was

performing at a 6.3 grade level in basic math calculation and a 3.8 grade level in applied math

problems, demonstrating “strength in solving basic addition, subtraction, and multiplication prob-

lems with both speed and accuracy.” Id. at 442. With regard to reading, Plaintiff “demonstrated

strength in her ability to spell correctly higher level words, read and create sentences, and de-code

words correctly,” but needed additional support in reading fluency.8 Id. at 443. Plaintiff’s diffi-

culty with reading fluency, which she performed at a 1.6 grade level, reportedly impacted her

reading comprehension. Id. Plaintiff’s overall reading ability, however, was at a 7.5 grade level.

Id. Moreover, Plaintiff performed at a 5.7 grade level in the category of written expression, demon-

strating strength in writing short, simple sentences and generating sentences after given prompts.

Id. at 444. Plaintiff performed at a 4.4 grade level in grammatical writing, however, and struggled

with identifying and using correct punctuation. Id. Lastly, Plaintiff’s IEP indicates that her social-

emotional functioning was adequate, that she expressed emotions appropriately, and that she used

appropriate coping skills when dealing with stressors. Id. at 445.

         In addition to her borderline intellectual functioning, Plaintiff has been diagnosed with de-

pression. Id. at 523, 958. Plaintiff saw a psychologist on a weekly basis in high school and has

stated that she has difficulties handling stress and getting along with others. Id. at 60, 114–15,


7
  An IEP is a “written statement for each child with a disability” and includes an explanation of the “child’s present
levels of academic achievement,” the child’s “measurable annual goals,” and other periodic reports assessing the
child’s academic performance. 34 C.F.R. § 300.320.
8
  Reading fluency is “the ability to read text accurately and quickly” and is characterized by “the melody in our speech
and our ability to express it.” Maryanne Wolf, Common Questions About Fluency, Scholastic, https://www.scholas-
tic.com/teachers/articles/teaching-content/common-questions-about-fluency/ (last visited July 26, 2017).

                                                           4
445. Her mother also reported that Plaintiff exhibited depressive symptoms and was difficult to

deal with emotionally, saying that she “lays around at home a lot.” Id. at 114. In 2010, when

Plaintiff saw an evaluating psychologist, the doctor reported that Plaintiff “appeared tired, tense,

depressed, sad, [and] reluctant,” and noted that Plaintiff’s “[a]ffect was flat.” Id. at 520. Another

doctor reported that her depression is not severe because it does not have any significant impact

on her daily functioning based on her lifestyle. Id. at 960.

           Plaintiff’s employment history includes full-time employment in child care during the sum-

mers between 2006 and 2009, with part time employment during the school year. Id. at 49. Plain-

tiff reported that during on-the-job training, she was given instructions on how to complete tasks

and did not have any difficulty following directions. Id. at 50–51. In 2010, Plaintiff had a summer

job “cleaning up around the neighborhood,” but struggled because it required that she be in the

heat for prolonged periods of time. Id. at 52. From September 2013 to March 2014, Plaintiff

worked full time at a daycare but was terminated from this position in what Plaintiff describes as

a “he said, she said” dispute.9 Id. at 97. In 2014, Plaintiff was working at another daycare five

days a week from 5:00 PM to 10:30 PM. Id. at 95. The record suggests that Plaintiff may have

had some difficulty preparing lesson plans and obtaining the proper credentials for this job. Id. at

466–68, 473. Plaintiff was terminated from her position as a teacher’s aide at the daycare in May

2015 for allegedly abusing some of the children—an allegation that Plaintiff denies. Id. at 473.

Presently, Plaintiff lives with her grandparents and enjoys spending time with friends, reading, and

watching television. Id. at 59, 60, 363, 367.




9
    There is no other record evidence describing this dispute apart from Plaintiff’s own testimony.

                                                            5
                  2.       Plaintiff’s Application for Disability Benefits and the ALJ’s Decision

         On September 22, 2010, when Plaintiff was 18 years old, she applied for supplemental

security income under the Social Security Act due to her hydrocephalus. Id. at 322–25, 358. Plain-

tiff alleges that her hydrocephalus diminished her intellectual capacity, and caused physical limi-

tations and debilitating headaches. Pl. Mot. at 3. An ALJ issued a decision denying Plaintiff’s

claim on November 29, 2012, see AR 157–73, but the Social Security Appeals Council remanded

the case on January 13, 2014, concluding that the ALJ’s initial decision lacked a proper function-

by-function analysis related to Plaintiff’s mental limitations, did not clarify the degree of limitation

in the RFC assessment, and did not contain an RFC that properly reflected the moderate mental

limitations assessed by State agency consultants and other medical experts of record. Id. at 174–

77. On remand, a different ALJ denied Plaintiff’s application on March 17, 2015. Id. at 14–37.

Finding no error, the Appeals Council denied Plaintiff’s request for review of this decision, making

it the final decision of the Commissioner. Id. at 1–6.

                  3.       The Administrative Record

         In reaching her decision, the second ALJ evaluated Plaintiff’s condition based on evidence

in the administrative record, including various medical records and State agency consultative ex-

aminations, Plaintiff’s own testimony, and a VE’s testimony. The relevant portions of the admin-

istrative record pertaining to Plaintiff’s physical and mental impairments are summarized below.

                           a.       Plaintiff’s Medical History

         Soon after her birth, Plaintiff developed hydrocephalus and a Dandy-Walker malfor-

mation.10 Id. at 611. She underwent surgery for placement of two shunts in her brain in February



10
  “Dandy-Walker Syndrome is a congenital brain malformation involving the cerebellum . . . and the fluid-filled
spaces around it. . . . An increase in the size and pressure of the fluid spaces surrounding the brain (hydrocephalus)
may also be present.” Dandy-Walker Syndrome Information Page, National Institute of Neurological Disorders and

                                                          6
1992. Id. at 611–23. The shunts were replaced later that month due to complications, and Plaintiff

had a catheter to the abdomen installed. Id. at 617–25. After the shunt was replaced, subsequent

CT scans performed between 1996 and 2001 indicated no evidence of shunt failure, although oc-

casionally Plaintiff reported intermittent headaches. Id. at 815, 831, 840, 854.

        After Plaintiff experienced three months of intermittent headaches in 2008, her neurosur-

geon, Dr. Robert Keating, conducted a CT scan, which indicated that she needed a shunt replace-

ment. Id. at 578, 597. Following the 2008 shunt replacement, Plaintiff reported that her headaches

improved and occurred less frequently. Id. at 555. Subsequent CT scans have shown that Plain-

tiff’s shunt is stable. Id. at 536, 551, 556. In January 2012 Plaintiff again reported headaches but

did not complain of headaches in any subsequent examinations that year. Id. at 896, 899–909. A

physician cleared Plaintiff for full participation in school, physical education, and sports in May

2012. Id. at 909. In 2013, Dr. Keating diagnosed Plaintiff with possible migraine headaches, as

opposed to shunt-related headaches, which she treated with Tylenol. Id. at 977–79. Plaintiff was

encouraged to get a follow-up eye exam and endocrine test to determine the cause of the headaches,

but, as of the close of the record, she had not done so. Id. at 1001.

                         b.      Dr. Sambhu Banik, Ph.D. – Consultative Psychological
                                 Evaluation

        On November 26, 2010, Dr. Banik, a licensed psychologist, conducted a consultative eval-

uation of Plaintiff at the request of the Defendant’s Disability Determination Division. Id. at 520–

21. Plaintiff reportedly appeared tired, tense, depressed, sad, and reluctant during her evaluation,

but was nevertheless responsive and cooperative. Id. She was articulate, her speech was coherent

and relevant, and her attention span was within normal limits. Id. Plaintiff’s grandfather, who



Stroke, https://www.ninds.nih.gov/Disorders/All-Disorders/Dandy-Walker-Syndrome-Information-Page (last visited
July 26, 2016).

                                                      7
accompanied her to the evaluation, reported that she had trouble getting along with others, needed

to be reminded to maintain her hygiene, and had to be “protected from fights.” Id. at 521. Plaintiff

reported that she started her day at 6:45 AM and left home at 7:15 AM to take the metro to school.

Id. She stated that she returned home from school at around 3:30 PM and that her grandmother

picked her up from the metro, at which point she typically took a nap, watched TV, did her home-

work, and talked on the phone with her friends. Id. at 522. Plaintiff also reported that she could

do many things independently, such as reading, writing, counting, using the phone, taking public

transportation, managing money, cooking, cleaning, and washing. Id.

         Dr. Banik administered a WAIS-IV test,11 which revealed that Plaintiff has a full scale

intelligence score of 71, consistent with borderline intellectual functioning. Id. at 522–23. Dr.

Banik also diagnosed Plaintiff with depressive disorder, learning disorder by history, and adjust-

ment problems related to issues with parental drug and alcohol abuse. Id. at 523. Dr. Banik ad-

vised Plaintiff to seek psychiatric treatment and medication for her emotional problems. Id.

                           c.       Dr. Chitra Chari, M.D. – Consultative Physical Examination

         Dr. Chari, a neurologist, conducted an evaluation of Plaintiff on January 9, 2011. Id. at

524–26. Plaintiff reported that she had ninth grade reading and eighth grade math abilities. Id. at

524. She also reported that she could “do everything” that others can do, but that she worked

slowly. Id. At the evaluation, she was unable to divide dollars by cents, but displayed full strength

in all of her extremities, normal sensory perception, and stable and non-progressive neurological

dysfunction. Id. at 525–26. Dr. Chari also observed that Plaintiff could walk quickly and without

assistance. Id.



11
  The WAIS-IV test is the most widely used IQ test and consists of multiple subtests, including verbal comprehension,
perceptual reasoning, and working memory. An individual’s scores on these subtests are compiled to calculate their
full scale IQ. U.S. v. Y.A, 42 F. Supp. 3d 63, 71 (D.D.C. 2013).

                                                         8
                       d.      Dr. Norman Kane, Ph.D. – State Agency Medical Consultant

       Dr. Kane, a psychologist, reviewed Plaintiff’s record in February 2011. Id. at 138. Based

on his review, Dr. Kane found that Plaintiff’s medically determinable impairments include a dis-

order of the nervous system and affective disorder—i.e., depression. Id. Dr. Kane concluded that

Plaintiff’s affective disorder caused her mild restrictions in her activities of daily living, mild dif-

ficulties in maintaining social functioning, and moderate difficulties in maintaining concentration,

persistence, or pace. Id. at 138. Dr. Kane also determined that she had no limitations with under-

standing, memory, concentration, or persistence, and a moderate limitation in her ability to interact

with the general public. Id. at 140–41. In reaching this conclusion, Dr. Kane gave “[g]reat weight”

to the opinions of Drs. Chari and Banik. Id. at 139.

                       e.      Dr. Esther Pinder, M.D. – State Agency Medical Consultant

       Dr. Pinder, a physician, reviewed Plaintiff’s record in February 2011 and concluded that

she is capable of performing a full range of light work. Id. at 139–40. Dr. Pinder’s physical RFC

analysis indicates that Plaintiff could occasionally lift and carry twenty pounds, frequently lift and

carry ten pounds, stand or walk for a total of six hours, and sit for a total of six hours. Id. at 140.

Additionally, according to Dr. Pinder, Plaintiff had an unlimited capacity to push and pull. Id.

                       f.      Dr. Gemma Nachbahr, Ph.D. – State Agency Medical
                               Consultant

       Dr. Nachbahr, a psychologist, reviewed Plaintiff’s record in June 2011 and affirmed Dr.

Kane’s conclusion that her depression resulted only in mild restrictions in her activities of daily

living, mild difficulties in maintaining social functioning, and moderate difficulties in maintaining

concentration, persistence, or pace. Id. at 150. Dr. Nachbahr conducted a mental RFC assessment

and found that Plaintiff was not significantly limited in her ability to remember locations and work-

like procedures or in her ability to understand and remember short and simple instructions. Id. at

                                                   9
153. With respect to Plaintiff’s ability to maintain attention and concentration for extended peri-

ods, Dr. Nachbahr found moderate limitations. Id. She found no limitations, however, in Plain-

tiff’s ability to perform activities within a schedule, sustain an ordinary routine, work in coordina-

tion with others, or make simple work-related decisions. Id. at 154. Dr. Nachbahr opined that

Plaintiff was moderately limited in her ability to respond appropriately to changes at work and to

set realistic goals or make plans independently due to her borderline IQ, but found that she had no

limitations in her ability to take precautions against normal hazards or travel in unfamiliar places

and use public transportation. Id.

                            g.       Dr. Jacqueline McMorris, M.D. – State Agency Medical
                                     Consultant

           Dr. McMorris, a physician, reviewed Plaintiff’s record in June 2011. She opined that Plain-

tiff could: occasionally lift, carry, or pull twenty pounds; frequently lift, carry, or pull ten pounds;

work six hours a day; and sit with normal breaks for about six hours. Id. at 151. Posturally, Dr.

McMorris found that Plaintiff could never climb ladders, ropes, or scaffolds, but had an unlimited

ability to climb ramps and stairs, balance, stoop, kneel, or crouch. Id. at 152. Dr. McMorris further

opined that Plaintiff must avoid heights and should avoid exposure to vibrations because of her

shunt. Id. at 152–53. Lastly, Dr. McMorris concluded that Plaintiff must avoid “even moderate

exposure” to hazards. Id. at 153. In reaching these conclusions, Dr. McMorris assigned “[g]reat

weight” to the opinions of Drs. Chari and Banik.12 Id. at 151.

                            h.       Dr. Hillel Raclaw, Ph.D. – State Agency Medical Consultant

           Dr. Raclaw, a psychologist, assessed Plaintiff’s ability to perform work-related mental ac-

tivities on June 25, 2012. Id. at 956–62. He found that Plaintiff had mild restrictions in her ability

to understand, remember, and carry out simple instructions and her ability to make work-related


12
     Dr. Eduardo Haim, a state agency medical consultant, affirmed Dr. McMorris’ findings in June 2011. AR 149.

                                                         10
decisions. Id. at 956. According to Dr. Raclaw, Plaintiff also had mild limitations in her ability

to interact appropriately with the public and her supervisors and co-workers, and moderate limita-

tions in her ability to respond appropriately to common work situations and changes in a routine

work setting. Id. at 956–57.

        Dr. Raclaw concurred with Dr. Banik’s depression diagnosis, but opined that Plaintiff’s

depression was non-severe because it had a minimal impact on her adaptive functioning and be-

cause she was not seeking mental health treatment and was able to modulate her emotions. Id. at

958. Dr. Raclaw also noted that Plaintiff is able to shop, handle money, and relate with others,

despite her compromised intelligence. Id. In sum, according to Dr. Raclaw, Plaintiff’s impair-

ments are not disabling, particularly in light of the fact that she completed high school and pursued

post-graduate work and because her activities of daily living were intact. Id. at 962.

                          i.       Plaintiff’s Testimony

        During the first administrative hearing in this matter, on June 5, 2012, Plaintiff testified as

to a number of physical limitations that she experienced due to her hydrocephalus. She explained

that she experiences discomfort when exposed to heat, has frequent headaches as a result of her

shunt, can only sit in the same position for two hours, can only walk for twenty minutes at a time,

has balance problems, experiences fatigue, and needs to nap for about four hours at a time. AR

52, 55, 58. Plaintiff also described problems with her memory, being around other people, obtain-

ing a driver’s license, and handling stress. Id. at 45, 59–60.

        Plaintiff testified again at the third and most recent administrative hearing in this matter13

on December 18, 2014 following remand from the Appeals Council. Id. 88–133. During her



13
  The second administrative hearing, which took place on October 31, 2012, was a supplemental hearing held during
the first proceeding before remand. During this hearing, only Plaintiff’s attorney and a VE were present and the ALJ
who decided the case in the first instance was revisiting medical evidence. AR 75.

                                                        11
testimony, Plaintiff explained that she only experiences headaches twice per month due to de-

creased stress, but that she still feels fatigued and sleeps for about twelve hours every day. Id. at

99–103. At the time of her testimony, Plaintiff worked at a daycare, taking care of infants and

toddlers. Id. at 104.

                        j.     Tonie Burks’ Testimony

       At the post-remand administrative hearing in this matter, Plaintiff’s mother, Tonie Burks,

testified. Ms. Burks testified that Plaintiff went to nursing school but “wasn’t able to keep up.”

Id. at 113. She also noted that it took Plaintiff longer than average to complete cosmetology school

and that when she did complete it, she “didn’t have enough confidence” to seek certification. Id.

At the time of Ms. Burks’s testimony, Plaintiff was planning to enroll in school to study early

childhood education. Id. Ms. Burks noted that Plaintiff suffers from depression, and sometimes

needs help to make appointments, go to the bank, or mail letters. Id. at 114–15. She further

testified that she and Plaintiff had lived together “off and on,” until 2012. Id. at 117–21.

                        k.     The VE’s Testimony

       The ALJ also sought testimony from a VE at the post-remand administrative hearing to

determine whether Plaintiff could maintain employment. Id. at 127. The VE classified Plaintiff’s

past experience as a daycare worker as semi-skilled, light work. Id. at 128–30. The ALJ then

asked the VE to consider a hypothetical individual of Plaintiff’s age, education, and work history

who could: perform light work; not climb ladders, ropes, or scaffolds; not be exposed to workplace

hazards; and not be exposed to excessive noise. Id. at 129. The VE testified that such an individual

could perform unskilled, light jobs, including work as a daycare worker, router, stock checker, or

non-postal mail clerk, all of which existed in significant numbers in the national economy. Id.




                                                 12
       The ALJ next asked the VE to consider a hypothetical individual with the same limitations

as the individual in the previous hypothetical, but further limited the individual to being able to:

perform only simple, routine, repetitive tasks in a work environment without fast-paced production

requirements; and make only simple work-related decisions with few, if any, workplace changes.

Id. at 130. The VE noted that someone with these limitations would not be qualified to perform

work at a daycare, but could still work as a router, stock checker, or non-postal mail clerk. Id.

The VE further testified that someone hypothetically off task more than fifteen percent of the time

would be unemployable. Id. at 130. Plaintiff’s representative inquired whether the jobs available

for the hypothetical individual would change if the individual needed to miss two days of work

per month in order to sleep due to headaches. Id. at 131. The VE testified that such a limitation

would also preclude all competitive employment. Id.

               4.      The ALJ’s Decision

       Based on the evidence of record and the testimony at the hearing, the ALJ issued a decision

on March 17, 2015, finding Plaintiff not disabled under the Social Security Act and thus not enti-

tled to supplemental security income. Id. at 32. Running through the five-step sequential analysis,

the ALJ first found that Plaintiff was not engaged in substantial gainful activity since September

22, 2010, her disability application date. Id. at 19; see generally 20 C.F.R. §§ 416.971–416.976.

Because Plaintiff alleged disability based on her mental and physical impairments, the ALJ was

required to apply the Psychiatric Review Technique, also known as the “special technique,” at the

second and third steps of her analysis to determine whether Plaintiff had any medically-determi-

nable mental impairments and, if so, whether those impairments met or were equal in severity to

the applicable mental disorders listed in the regulations. See 20 C.F.R. § 416.920a (2011). Under

the “special technique,” if the ALJ finds that a claimant’s mental impairments neither meet nor are



                                                13
equivalent in severity to any listing, the ALJ will then proceed to determine the claimant’s RFC.

Id. at § 416.920a(d)(3) (2011).

         Following this procedure, the ALJ found that Plaintiff’s hydrocephalus with shunt place-

ment and learning disorder were severe impairments, meaning that they had “more than a minimal

effect on [her] ability to do basic work activities,” but that her depression, which resulted in no

“more than minimal limitation in [her] ability to perform basic mental work activities,” was not.

AR 20. Specifically, with respect to Plaintiff’s depression, the ALJ considered the “paragraph B”

criteria for evaluating mental disorders in section 12.00C of the Listing of Impairments at step two.

Id. For reasons discussed in more detail below, the ALJ found that Plaintiff’s depression did not

satisfy the restrictions required by the “paragraph B” criteria—that is, that it caused no more than

mild restrictions in Plaintiff’s functioning—and thus concluded that her depression was non-se-

vere. See infra pp. 18–23.14

        Continuing to step three, the ALJ compared Plaintiff’s one severe mental impairment—her

“learning disorder”—to listing 12.05, which applies to Intellectual Disorders, in Appendix 1 of 20

C.F.R. Part 404, Subpart P, and found that her impairment neither met nor equaled the listing. AR

21. At the time the ALJ rendered her decision, intellectual disability referred to a “significantly

subaverage general intellectual functioning with deficits in adaptive functioning initially mani-

fested during the developmental period,” i.e., before the age of twenty-two. 20 C.F.R. Pt. 404,

Subpt. P, App. 1, 12.05 (2015). To be found presumptively disabled, a claimant would need to:

(1) display a mental incapacity “evidenced by dependence upon others for personal needs (e.g.,




14
   In order to satisfy the paragraph B criteria, the ALJ would have had to find two of the four following levels of
functional limitations: marked restrictions in activities of daily living; marked restrictions in social functioning;
marked restrictions in maintaining concentration, persistence, or pace; and repeated episodes of decompensation, each
of extended duration. 20 C.F.R. § 416.925 (2011); id. at Pt. 404, Subpt. P, App. 1, 12.00(A)(2)(b) (1985). A “marked”
limitation means more than moderate but less than extreme. See id. at Subpt. P, App. 1, 12.00(F)(2)(d) (2017).

                                                        14
toileting, eating, dressing, or bathing) and [an] inability to follow directions, such that the use of

standardized measures of intellectual functioning is precluded”; (2) receive a “valid verbal, per-

formance, or full scale IQ of 59 or less”; (3) receive a “valid verbal, performance, or full scale IQ

of 60 through 70 and a physical or other mental impairment imposing an additional and significant

work-related limitation of function”; or (4) receive a “valid verbal, performance, or full scale IQ

of 60 through 70,” resulting in satisfaction of at least two of the four standard “paragraph B” cri-

teria. Id. In considering these criteria, the ALJ found “no indication that [Plaintiff] meets or equals

the listing” because she was positive, well-spoken, ambitious, worked at a daycare, planned to go

to college, and graduated high school. AR 21. Additionally, though Plaintiff struggled to perform

at grade level, the ALJ found that her high school curriculum was not indicative of intellectual

disability. Id.

        Because the ALJ found that Plaintiff’s impairments did not meet or medically equal one of

the impairments described in the listing, she proceeded to determine Plaintiff’s RFC. Id. at 22–

31. After considering the evidence of record, the ALJ concluded that Plaintiff has the RFC

        to perform light work as defined in 20 C.F.R. 416.967(b) except [Plaintiff] can
        never climb ladders, ropes or scaffolds. She should avoid exposure to excessive
        noise, which is noise at level 4 or higher per the Dictionary of Occupational Titles.
        She should avoid exposure to workplace hazards such as unprotected heights, but
        she can drive a vehicle. [Plaintiff] is limited to performing simple, routine, and
        repetitive tasks, in a work environment free of fast-paced production requirements,
        involving only simple, work-related decisions.

Id. at 22. The ALJ also opined that Plaintiff’s hydrocephalus with shunt placement and learning

disorder could reasonably cause her alleged physical symptoms, but determined that the symptoms

were not as intense, persistent, or limiting as Plaintiff claimed. Id. at 28.




                                                  15
        After determining Plaintiff’s RFC, the ALJ proceeded to the fourth step of the analysis.

Here, the ALJ found that Plaintiff did not have any past relevant work because her prior employ-

ment as a daycare worker was precluded by her current RFC. Id. at 31; see also id. at 130 (VE’s

testimony that a hypothetical individual with Plaintiff’s RFC would be precluded from employ-

ment as a daycare worker); 20 C.F.R. § 416.960(b)(1). At step five, however, the ALJ determined

that Plaintiff had the RFC to perform other work within the national economy, including work as

a router, stock checker, and non-postal mail clerk. AR 32. Accordingly, the ALJ found that Plain-

tiff was not disabled within the meaning of the Social Security Act and denied Plaintiff’s applica-

tion for benefits. Id.

                5.       Plaintiff’s Complaint in District Court

        Having exhausted her administrative remedies, Plaintiff commenced this action in this

Court under 42 U.S.C. § 405(g), seeking review of the Commissioner’s denial of her claims for

disability benefits. See Compl. [Dkt. 1]. She requests that the Court reverse the Commissioner’s

decision, or, in the alternative, issue an order remanding the case to the Commissioner for a new

administrative hearing. Pl. Mot. at 1.

                                       LEGAL STANDARD

        A district court has jurisdiction over a civil case challenging a final decision of the Com-

missioner. 42 U.S.C. § 405(g). The court has the authority to reverse or remand the Commis-

sioner’s decision if it is not supported by substantial evidence or is not made in accordance with

applicable law or regulations. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Simms v.

Sullivan, 877 F.2d 1047, 1047 (D.C. Cir. 1989). The D.C. Circuit has instructed that “[i]f the case

is one that involves the taking of additional evidence for any reason, the district court is obligated

to obtain an enhancement or revision of the record by way of remand to the [Commissioner]”



                                                  16
rather than outright reversal. Callahan v. Astrue, 786 F. Supp. 2d 87, 93 (D.D.C. 2011) (quoting

Ignoia v. Califano, 568 F.2d 1383, 1389 (D.C. Cir. 1977)).

         The plaintiff bears the burden of proving that the Commissioner’s decision is not supported

by substantial evidence. Id.; see also Brown v. Barnhart, 408 F. Supp. 2d 28, 31 (D.D.C. 2006).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson, 402 U.S. at 401 (citation and quotation marks omitted). It

requires “more than a mere scintilla of evidence, but can be satisfied by something less than a

preponderance of the evidence.” Fla. Mun. Power Agency v. Fed. Energy Regulatory Comm’n,

315 F.3d 362, 365–66 (D.C. Cir. 2003). “The substantial evidence standard requires considerable

deference to the decision rendered by the ALJ.” Crosson v. Shalala, 907 F. Supp. 1, 2 (D.D.C.

1995).

         The reviewing court may neither reweigh the evidence presented to it nor replace the Com-

missioner’s judgment “concerning the credibility of the evidence with its own.” Id. Rather, the

reviewing court must determine whether the ALJ “has analyzed all evidence and has sufficiently

explained that weight he [or she] has given to obviously probative exhibits.” Lane-Rauth v. Barn-

hart, 437 F. Supp. 2d 63, 65 (D.D.C. 2006) (internal quotation omitted); see also Butler v. Barn-

hart, 353 F.3d 992, 999 (D.C. Cir. 2004) (finding that the district court’s role is not to reweigh the

evidence but only to determine whether the ALJ’s findings are based on substantial evidence and

a correct interpretation of the law).

                                                  DISCUSSION

         Plaintiff raises numerous challenges to the ALJ’s decision, which the Court will categorize

and address in the following order.15 First, Plaintiff argues that the ALJ erred in finding Plaintiff’s


15
  To provide structure and clarity to the Court’s decision, the undersigned has consolidated Plaintiff’s arguments into
three categories that capture the gist of Plaintiff’s motion.

                                                          17
depression non-severe at step two. Pl. Mot. at 17. Second, Plaintiff asserts that the ALJ failed to

properly consider the record as a whole with respect to her RFC assessment and credibility findings

between steps three and four. Id. at 11–12, 17–19. Finally, Plaintiff alleges that the ALJ’s denial

of benefits lacks support from substantial evidence of record in a variety of ways. Id. at 10–17.

For the reasons that follow, Plaintiff’s arguments are without merit.16

           A.       The ALJ’s Step Two Determination

           Plaintiff first appears to argue, in a conclusory fashion, that the ALJ erred at step two when

she determined that Plaintiff has no limitations in social functioning and that her depression is non-

severe because those determinations were based on the ALJ’s “lay judgment.” Id. at 12 n.13, 17.

As a preliminary matter, the Court notes that any alleged error at step two “does not necessarily

require reversal so long as the ALJ considered the omitted impairment(s) in evaluating the remain-

ing steps in the sequential analysis.” Blackmon v. Astrue, 719 F. Supp. 2d 80, 91 (D.D.C. 2010);

see also Hicks v. Astrue, 718 F. Supp. 2d 1, 12 (D.D.C. 2010) (collecting cases); Burch v. Barnhart,

400 F.3d 676, 682–83 (9th Cir. 2005) (finding no reversible error at step two when the impairment

found to be non-severe would not have satisfied listing requirements at step three and was consid-

ered in determining claimant’s RFC). That is to say, an error at step two is harmless so long as the

ALJ finds another impairment severe and continues to apply the five step analysis, providing an

opportunity for the ALJ to further consider the omitted impairments in evaluating the remaining

steps. Blackmon, 719 F. Supp. 2d at 91.

           This is especially true when, as here, there is no indication in the evidence of record that

the impairment found to be non-severe at step two would have satisfied an enumerated listing in

the ALJ’s subsequent “special technique” analysis. Hicks, 718 F. Supp. 2d at 13; see also Burch,



16
     To the extent an individual argument is not addressed herein, it should be deemed meritless and denied.

                                                           18
400 F.3d at 682–83. Indeed, Plaintiff does not argue that her depression would have satisfied the

requirements for listing 12.04, which applies to affective disorders, and that she thus was preju-

diced by the ALJ’s conclusion at step two. See Pl. Mot. at 17; see also 20 C.F.R. Pt. 404, Subpt.

P, App. 1, 12.04 (2015). Plaintiff instead makes a bald allegation that her depression was errone-

ously found to be non-severe without providing any supporting evidence. Further, it is clear that

the ALJ considered Plaintiff’s depression and its symptoms in assessing Plaintiff’s RFC. Aside

from explaining at step two that she considered all mental reports in her subsequent analysis, see

AR 20, the ALJ specifically considered in her RFC assessment the opinions of: Dr. Kane, who

first diagnosed Plaintiff with an affective disorder; Dr. Nachbahr, who affirmed Dr. Kane’s diag-

nosis and described the depression’s impact on Plaintiff’s functional capacity; and Plaintiff herself,

who reported that she suffered from an affective disorder and struggled to be around people. Id. at

22–23, 25–26. Absent some further showing from Plaintiff as to why the ALJ’s failure to find her

depression severe at step two constitutes reversible error, the Court “need not determine whether

the ALJ’s finding of non-severity as to Plaintiff’s depression . . . was legal error, as any alleged

error at step two did not prejudice Plaintiff and therefore does not require reversal.” Hicks, 718 F.

Supp. 2d at 14; see also Jeffries v. Astrue, 723 F. Supp. 2d 185, 191 (D.D.C. 2010).

         In any event, the Court finds Plaintiff’s arguments against the ALJ’s conclusions at step

two to be unavailing. At step two, an ALJ is required to “consider the medical severity” of a

claimant’s impairments. 20 C.F.R. § 416.920(a)(4)(ii). If the ALJ determines that a claimant does

not “have a severe medically determinable physical or mental impairment,” the ALJ will find the

claimant not disabled. Id. To qualify as severe under the regulations, an impairment must “sig-

nificantly limit[]” a claimant’s ability to do basic work activities. Id.17 Further, when evaluating


17
  Basic work activities include: physical functions like walking, sitting, and standing; the ability to see, hear, and
speak; the ability to understand, carry out, and remember simple instructions; use of judgment; the ability to respond

                                                         19
the severity of a mental impairment at this step, an ALJ must apply the “special technique” de-

scribed in 20 C.F.R. § 416.920a. As noted, the “special technique” requires an ALJ to “rate the

degree of functional limitation resulting from the impairment” in four areas: (1) activities of daily

living; (2) social functioning; (3) concentration, persistence, or pace; and (4) episodes of decom-

pensation. Id. at § 416.920a(b)(3) (2011); see also 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00(C)

(2015).18 If an ALJ rates a claimant’s degrees of limitation as “none” or “mild,” the ALJ “will

generally conclude that [the claimant’s] impairment(s) is not severe,” absent some indication of a

more than minimal limitation in the claimant’s ability to complete work related activities. Id. at §

416.920a(d)(1). Here, the ALJ followed this procedure and found that Plaintiff’s depression

causes only “mild limitation” in her ability to perform basic work activities because, based on the

ALJ’s application of the “special technique,” the depression was responsible for no limitations

other than a mild restriction in Plaintiff’s ability to maintain concentration, persistence, or pace.

AR 20–21. Despite finding that Plaintiff’s depression was not severe, the ALJ noted that she

“considered all mental reports,” including Dr. Banik’s report diagnosing Plaintiff with depression,

in assessing Plaintiff’s RFC. Id. at 20.

         With respect to Plaintiff’s suggestion that the ALJ erred when she found that Plaintiff’s

depression causes no social limitations, it appears that Plaintiff’s sole contention is that the ALJ

failed to reject evidence of record that supported an alternative conclusion. See Pl. Mot. at 12 n.13

(“An ALJ may not select only evidence that supports her conclusions.”). While true that this Court


appropriately to supervision, co-workers, and usual work situations; and the ability to deal with changes in a routine
work setting. See id. at § 416.922.
18
  Since the ALJ rendered her decision, the requirements of the “special technique” have changed. This Court’s deci-
sion considers the regulations as they were at the time the ALJ rendered her decision. See 66 Fed. Reg. at 58011
(“With respect to claims in which we have made a final decision, and that are pending judicial review in federal court,
we expect that the court’s review . . . would be made in accordance with the rules in effect at the time of the final
decision.”).


                                                         20
has previously held, in the context of an ALJ’s RFC determination, that an ALJ should “at least

minimally discuss a claimant’s evidence that contradicts the Commissioner’s position” so as to

provide the Court with the information needed to “meaningful[ly] review” that decision, see Lane-

Rauth, 437 F. Supp. at 67 (quoting Godbey v. Apfel, 238 F.3d 803, 808 (7th Cir. 2000)), the ALJ’s

decision here does not stymie the undersigned’s ability to conduct a thorough review. Indeed, in

finding that Plaintiff’s depression causes no limitations in her social functioning, the ALJ high-

lighted a litany of facts from the record—including the fact that Plaintiff frequently interacted and

went out with her friends, attended church weekly, had a boyfriend, and maintained employment—

to support her conclusion. See AR 20; see also 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(C)(2)

(2015) (defining social functioning as the “capacity to interact independently, appropriately, ef-

fectively, and on a sustained basis with other individuals”). And while Plaintiff now highlights, at

most, one additional fact that she believes might indicate a limitation in social functioning—that

she was fired from her position at a daycare over accusations of “child abuse”—she has entirely

failed to explain how that alleged incident was caused by, or should alter the ALJ’s conclusion

with respect to, her depression. Pl. Mot. at 12 n.13.

         Likewise, Plaintiff argues, again in a conclusory fashion, that the ALJ’s finding that her

depression is non-severe is unsupported by substantial evidence and is thus grounds for remand.

See Pl. Mot. at 17.19 Once again, Plaintiff has failed to point to any material evidence of record

supporting her assertion that the ALJ’s step two analysis is flawed. Indeed, it appears that Plaintiff

is simply requesting that this Court conduct a de novo review of the ALJ’s decision and reweigh

the evidence to determine whether her depression is severe. Such a request is inconsistent with


19
  Plaintiff also appears to argue that the ALJ committed reversible error when she claimed that “there was only one
report of depression” in the record because, as Plaintiff notes, multiple psychologists of record concurred in that di-
agnosis. Pl. Mot. at 12 n.13. The Court fails to see how that is reversible error here, where the ALJ recognized the
diagnosis and found Plaintiff’s depression to be a medically determinable impairment. See AR 20.

                                                          21
this Court’s role and is thus denied. See Guthrie v. Astrue, 604 F. Supp. 2d 104, 116–17 (D.D.C.

2009) (“This Court is not permitted to re-weigh the significance of the evidence in the record, but

rather to determine whether the ALJ’s decision is supported by substantial evidence.”). In any

event, the Court finds that the ALJ’s conclusion that Plaintiff’s depression was non-severe is sup-

ported by substantial evidence. See, e.g., AR 28 (the ALJ’s opinion noting that Plaintiff was pos-

itive and well-spoken during the administrative hearing, motivated, loved her job, and planned to

attend college), 49 (Plaintiff’s testimony indicating that she worked part-time in childcare), 154

(Dr. Nachbahr’s report finding that Plaintiff had some limitations due to depression but was none-

theless mentally capable of performing routine, repetitive tasks), 367 (Plaintiff’s grandfather’s re-

port indicating the she went to church and Bible classes every week and enjoyed reading, watching

television, and connecting with her friends on Facebook), 958 (Dr. Raclaw’s report finding Plain-

tiff’s depression to be non-severe).

       B.      The ALJ’s RFC Assessment and Credibility Findings

       Plaintiff next contends that the ALJ failed to properly consider the record as a whole with

respect to her RFC assessment and credibility findings between steps three and four of the five-

step sequential analysis, and thus claims that her decision is procedurally flawed. See Pl. Mot. at

11–14, 17–19. According to Plaintiff, the ALJ did not engage in a proper function-by-function

analysis because she failed to address each of the functions outlined in SSR 96–8p and failed to

build a logical bridge connecting the evidence of record and her conclusions. Id. at 12–13. Spe-

cifically, Plaintiff argues that the ALJ did not connect medical evidence to an analysis of Plaintiff’s

ability to stand, walk, read, write, do math, interact appropriately with others, and sustain a com-

petitive work pace without an abnormal number of breaks. Id. at 13–14. Lastly, Plaintiff alleges




                                                  22
that the ALJ failed to properly explain her decision to discredit certain parts of Plaintiff’s testimony

regarding her limitations. Id. at 17–20. The undersigned disagrees.

       In reaching an RFC determination, an ALJ must identify a claimant’s functional limitations

and “assess his or her work-related abilities on a function-by-function basis,” considering the

“credibility” of claimant’s symptoms, and the weight assigned to medical opinions of record. See

generally SSR 96–8p, 1996 WL 374184, at *1; see also SSR 16–3p, 2016 WL 1119029, at *12

(defining “credibility” as the consideration of “the extent to which the individual’s impairment-

related symptoms are consistent with the evidence in the record”). SSR 96–8p further provides

that, with regard to the function-by-function analysis, “[t]he RFC assessment must address both

the remaining exertional and nonexertional capacities of the individual.” 1996 WL 374184, at *5.

Exertional capacity addresses an individual’s restrictions of physical strength, including an indi-

vidual’s ability to sit, stand, walk, lift, carry, push, and pull. Id. Nonexertional capacity considers

an individual’s ability to perform the following work-related functions: postural activities like

stooping and climbing; manipulative activities like reaching and handling; visual activities; com-

municative activities; and mental activities. Id. at *6. With respect to mental activities, competi-

tive work generally requires the ability to: understand, carry out, and remember instructions; use

judgment in making work-related decisions; respond appropriately to supervision, co-workers, and

work situations; and deal with changes in a routine work setting. Id.

       In determining that Plaintiff is capable of light, unskilled work, the ALJ gave an extensive

and thoughtful analysis to all evidence of record, including Plaintiff’s allegations of dizziness, her

history of special educational assistance in school, her need for extra time to complete cosmetology

school, her need to sleep, and her difficulty managing stress, focusing, and remembering. AR 22.

Furthermore, the ALJ discussed the weight she gave to medical opinions, and the opinions that



                                                  23
received the most weight were unanimous in their assessment of Plaintiff’s ability to perform light,

unskilled work. Id. at 25–29. Lastly, the ALJ conducted a thorough analysis of Plaintiff’s com-

promised cognitive abilities, considering Plaintiff’s prior work in a daycare center, her motivation

to apply to colleges, and her ability to obtain a high school diploma and complete a post-graduate

course in cosmetology. Id. at 28. Such evidence was considered in light of Plaintiff’s well-recog-

nized intellectual limitations and contributed to the ALJ’s RFC determination that Plaintiff was

nonetheless capable of light, unskilled work. See id. at 30.

       Moreover, and contrary to Plaintiff’s assertion, the ALJ’s failure to complete a function-

by-function analysis directly connecting medical evidence to Plaintiff’s ability to stand, walk, read,

write, do math, interact appropriately with others, and sustain a competitive work pace without an

abnormal number of breaks is not reversible error. Pl. Mot. at 13–14. The ALJ provided a thor-

ough narrative discussion of the evidence of record regarding Plaintiff’s abilities to perform rele-

vant work-related functions in areas in which Plaintiff alleged limitation. AR 25–30. That dis-

cussion is sufficient for the ALJ to fulfill her obligation to complete a function-by-function analy-

sis that allows the undersigned to conduct a meaningful review, and Plaintiff’s attempts to raise

the specter of impropriety on the part of the ALJ without pointing to any actual medical evidence

demonstrating that the RFC assessment failed to sufficiently capture Plaintiff’s functional limita-

tions or that Plaintiff was incapable of performing the work for which she was ultimately found

qualified are thus unsuccessful. See Clark v. Astrue, 826 F. Supp. 2d 13, 22–23 (D.D.C. 2011)

(finding function-by-function assessment sufficient where there is no medical evidence contradict-

ing the challenged portion of the claimant’s RFC); Cobb v. Astrue, 770 F. Supp. 2d 165, 171–72

(D.D.C. 2011) (finding reversible error where, among other things, the RFC assessment “im-

pede[d] effective judicial review”); Banks v. Astrue, 537 F. Supp. 2d 75, 84–85 (D.D.C. 2008)



                                                 24
(finding specific articulation of all functional demands unnecessary where “the ALJ provided a

thorough narrative discussion of [claimant’s] limitations” that set out claimant’s ability to perform

sustained work activities on a regular basis).

       Additionally, while Plaintiff argues that the ALJ committed reversible error by failing to

include a limitation in the RFC that accounts for Plaintiff’s mild limitation in concentration, per-

sistence, or pace, see Pl. Mot. at 13–14 (citing AR 20, 22), the undersigned disagrees. As another

member of this Court has explained, limiting a claimant to “simple, routine, and repetitive tasks,”

as the ALJ did here, will not sufficiently capture a claimant’s moderate limitations in concertation,

persistence, or pace, because the latter is a measure of a claimant’s ability to stay on task and not

their ability to perform tasks. See Petty v. Colvin, 204 F. Supp. 3d 196, 206 (D.D.C. 2016). On

the other hand, this error is generally considered harmless if the medical evidence establishes that

the claimant is capable of completing simple, routine tasks despite moderate limitations in con-

centration, persistence, or pace, and if the claimant is limited to unskilled work. See id. (citing

McIntyre v. Colvin, 758 F.3d 146, 152 (2d Cir. 2014)). In light of this exception, the undersigned

finds that the following three factors weigh against Plaintiff’s argument for remand: (1) the ALJ

determined that Plaintiff had only mild—as opposed to moderate—difficulties maintaining con-

centration, persistence, and pace; (2) the ALJ identified substantial medical and other evidence of

record—including her completion of cosmetology school and high school and the opinions of Drs.

Haim, McMorris, and Nachbahr—establishing that Plaintiff is capable of performing “simple, rou-

tine, and repetitive tasks in a work environment free of fast-paced production requirements, in-

volving only simple, work-related decisions”; and (3) all the jobs identified by the VE as appro-




                                                 25
priate for Plaintiff require unskilled work. See AR 128–30. As such, the ALJ’s failure to specifi-

cally account for Plaintiff’s limitations with regard to concentration, persistence, or pace is, at

most, harmless error.

       Plaintiff also contends the ALJ improperly discredited Plaintiff’s testimony in her RFC

determination. Pl. Mot. at 18–19. A properly reasoned RFC should include a “credibility” dis-

cussion—that is, a consideration of the claimant’s statements regarding the intensity and persis-

tence of her symptoms—explaining which of the claimant’s symptoms the ALJ found inconsistent

with the evidence and how the ALJ’s evaluation of the claimant’s symptoms led to that conclusion.

SSR 16–3p, 2016 WL 1119029, at *2–8. A credibility determination is “solely within the realm

of the ALJ” and a “reviewing court will only intercede where an ALJ fails to articulate a rational

explanation for his or her finding.” Grant v. Astrue, 857 F. Supp. 2d 146, 156 (D.D.C. 2012). To

be sure, “[i]t is not sufficient for the adjudicator to make a single, conclusory statement” that the

claimant is not credible; rather, the determination “must contain specific reasons for the finding

on credibility, supported by the evidence in the case record, and must be sufficiently specific to

make clear to the individual and to any subsequent reviewers the weight the adjudicator gave to

the individual’s statements and the reasons for that weight.” SSR 96–7P, 1996 WL 374186, at *2.

       Here, the ALJ’s credibility analysis had a rational basis supported by the ALJ’s consider-

ation of the record evidence, and the evidence the ALJ cited in support of her credibility determi-

nation is appropriate and consistent with the medical opinions of record. AR 28. Specifically, the

ALJ reasoned that Plaintiff’s positive attitude, motivation to succeed, prior work at a daycare cen-

ter, completion of high school, and reports of fewer headaches were all examples of reasons why

Plaintiff was capable of light, unskilled work despite her testimony that her symptoms had more

limiting effects. Id; see SSR 96-7P, 1996 WL 374186, at *3 (instructing ALJs to look at, among



                                                 26
other things, “[t]he individual’s daily activities” to assess credibility). Because the ALJ clearly

and articulately analyzed the record in making her RFC determination and assessing Plaintiff’s

credibility, the ALJ has met her requirement to provide “specific reasons for [her] finding on cred-

ibility, supported by the evidence in the case record” and an assessment that is “sufficiently spe-

cific to make clear to the individual and to any subsequent reviewers the weight the adjudicator

gave to the individual’s statements and reasons for that weight.” Porter v. Colvin, 951 F. Supp.
2d at 134–35 (quoting SSR 96–7, 1996 WL 374186, at *2); see also Grant v. Astrue, 857 F. Supp.
2d 146, 156–57 (D.D.C. 2012) (“The Court acknowledges that demeanor is an acceptable basis on

which to form a credibility determination, and that an ALJ's assessment of credibility is entitled to

great weight and deference, since he had the opportunity to observe the witness's demeanor.” (in-

ternal quotation marks and citation omitted)).

       C.      The ALJ’s Evaluation of the Evidence of Record

       Plaintiff lastly raises a cavalcade of arguments in support of her contention that the ALJ’s

decision here is not supported by substantial evidence. Pl. Mot. at 10–17. Specifically, Plaintiff

asserts that the ALJ improperly weighed the evidence, id. at 11–12, 15, improperly omitted mate-

rial evidence, id. at 10–11, 17, and misrepresented material evidence. Id. at 13, 16. Had the evi-

dence been properly weighed and considered, Plaintiff argues, the ALJ would have been compelled

to find Plaintiff disabled. Id. at 19. Based on a review of the ALJ’s decision and the evidence of

record, the undersigned finds Plaintiff’s arguments to be without merit and concludes that the

ALJ’s denial of disability benefits is supported by substantial evidence—that is, it is supported by

more than a mere scintilla of evidence. Fla. Mun. Power Agency, 315 F.3d at 365–66.




                                                 27
               1.      The ALJ Properly Weighed the Evidence

       Plaintiff first contends that the ALJ impermissibly awarded weight to medical opinions

based on whether such opinions were consistent with the ALJ’s own conclusion rather than con-

sidering the opinions in light of the record as a whole. Id. at 11–12. When determining whether

a disability benefits applicant is disabled, an ALJ is required to evaluate every medical opinion

they receive. 20 C.F.R. § 416.927(c). Part of that evaluation requires an ALJ to determine which,

if any, medical opinion carries more weight than the other opinions of record based on a number

of factors. Id. Where a treating physician’s opinion is proffered as evidence and is consistent with

the record as a whole, for example, it is presumptively controlling. Id. No such presumption exists

here because the record below does not contain a treating source opinion. Instead, it contains two

medical opinions based off single consultations (i.e., Drs. Banik and Chari), and six from State

agency consultants based off substantive reviews of Plaintiff’s medical records (i.e., Drs. Kane,

Pinder, Haim, McMorris, Nachbahr, and Raclaw). Thus, no individual examiner had a “great fa-

miliarity with [Plaintiff’s] condition” occasioned by a long-term treating relationship. Butler, 353
F.3d at 1003; see also Williams v. Shalala, 997 F.2d 1494, 1498 (D.C. Cir, 1993). Rather, the ALJ

in this case was free to assess and weigh the medical opinions based on, among other factors, their

supportability and consistency with the record as a whole. 20 C.F.R. § 416.927(c). Importantly,

where, as here, there is no treating source opinion in the record, the ALJ “must explain in [her]

decision the weight given to the opinions of a State agency medical or psychological consultant.”

Little v. Colvin, 997 F. Supp. 2d 45, 55 (D.D.C. 2013). After all, despite coming from non-exam-

ining sources, the findings of State agency medical and psychological consultants represent “ex-

pert opinion evidence.” SSR 96–6p, 1996 WL 374180, at *1.




                                                28
       In her motion, Plaintiff takes specific aim at the ALJ’s treatment of the medical opinions

of record with respect to the RFC finding, arguing that the ALJ “awarded greater weight to exhibits

on the grounds that they agreed with her own conclusions.” Pl. Mot. at 11. This is not the case.

The ALJ’s explanation that she weighed the medical opinions of Drs. Haim, McMorris, Nachbahr,

and Raclaw more heavily because she found that their opinions were generally “consistent with a

longitudinal review of the credible evidence of record,” AR 29–30, is entirely permissible under

the regulations, which provide, in pertinent part, that “the more consistent a medical opinion is

with the record as a whole, the more weight we will give to that medical opinion.” 20 C.F.R. §

416.927(c)(4). Further, the ALJ provided reasons for the weight she assigned their opinions and

explained how conflicting findings informed her RFC assessment, as she was obligated to do. AR

29–30. For example, in giving “great weight” to the findings of Drs. Haim, McMorris, and Na-

chbahr, the ALJ explained that she found that their opinions regarding Plaintiff’s ability to perform

“routine, repetitive tasks at a light exertional level” were “consistent with the record and the claim-

ant’s own testimony,” including her medical and educational history, her testimony that she en-

joyed her work at a daycare center, and her testimony that her headaches were improving and she

intended to apply to college. Id. at 28–29.

       Similarly, the ALJ explained that she gave “significant weight” to the opinions of Drs.

Kane and Pinder “to the extent they are consistent with the findings in this decision,” id. at 29, in

accordance with the regulations. See C.F.R. § 416.927(c)(4) (providing for more weight where an

opinion is consistent with the record as a whole). Indeed, throughout her opinion, the ALJ pro-

vided reasons for why Plaintiff may be “slightly more limited than originally opined by Dr. Kane

and Dr. Pinder.” AR 29. For example, the ALJ noted that the evidence supports additional pos-

tural, environmental, and mental limitations not contained in their opinions, including: an inability



                                                  29
to climb ladders, ropes, and scaffolds; a need to avoid concentrated exposure to vibrations; and

learning difficulties associated with her mental functioning. Id. at 29, 30.

         Moreover, Plaintiff’s reliance on Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), does not

alter this Court’s analysis. Pl. Mot. at 12. In the section of Mascio cited by Plaintiff, the Fourth

Circuit held that the ALJ erred by first determining a claimant’s functional capacity and then as-

sessing the credibility of that claimant’s allegations of functional limitations due to pain by com-

paring those allegations to the ALJ’s already-formed RFC assessment. 780 F.3d at 639. Instead,

the court instructed, an ALJ must determine the credibility of a claimant’s allegations of functional

limitations due to pain by comparing those allegations to the other evidence in the record, and then

consider those allegations, to the extent appropriate, in the RFC analysis. Id. Despite character-

izing the Fourth Circuit’s language in Mascio as “[d]ifferent phrasing, same error,” nowhere does

Plaintiff assert that the ALJ improperly assessed the credibility of her own allegations of pain by

comparing those allegations to her already-formed RFC. Pl. Mot. at 11–12. Rather, Plaintiff cites

Mascio to argue that the ALJ improperly weighed the medical opinion of Dr. Raclaw by stating

that it is “consistent with a longitudinal review of the credible evidence of record” and also “sup-

ports the residual functional capacity reached in this decision.” Id. (citing AR 30).20 But even if

the Fourth Circuit’s decision in Mascio were applicable here, the Court finds that the ALJ carefully

reviewed the findings of Drs. Raclaw and Chari in light of all other available medical opinions,

and then determined that they deserved great weight because they are consistent with a longitudinal




20
  In full, Plaintiff argues that “the ALJ repeatedly awarded greater weight to exhibits on the grounds that they agreed
with her own conclusions. The most obvious example is her declaration that she found Dr. Raclaw’s opinion entitled
to great weight because it was: ‘consistent with the longitudinal review of the credible evidence of record. Moreover,
this opinion supports the residual functional capacity in this decision.’” Pl. Mot. at 11 (citing AR 30). Plaintiff also
challenges the ALJ’s decision to give great weight to three other opinions—one from Dr. Chari, one from Plaintiff’s
mother, and one from Plaintiff’s grandfather—because they are “consistent with a longitudinal review of the credible
evidence of record[.]” Id. at 12 (citing AR 30).

                                                          30
review of the record. AR at 24–27, 30. The quote Plaintiff pulls from the ALJ’s opinion is mis-

representative of her ten-page RFC analysis and the thoroughness of her review. See AR 22–31.

Indeed, the ALJ’s brief suggestion that she assigned great weight to certain opinions because they

“support the residual functional capacity” or are consistent with a “longitudinal review of the cred-

ible evidence of record,” did not leave this Court guessing as to which portions of the opinions of

Drs. Raclaw and Chari the ALJ found to be consistent with the record or how she reached that

conclusion. Therefore, Plaintiff’s contention that the ALJ improperly weighed the evidence is not

reversible error.

       To be sure, while the ALJ properly explained the weight given to the opinions of State

agency consultants, she did not adequately explain her reasoning for rejecting Dr. Banik’s border-

line intellectual functioning diagnosis. AR 30. Indeed, the ALJ gave great weight to the opinions

of non-examining State agency consultants, asserting that they are consistent with the record as a

whole, but Dr. Banik’s evaluation was similarly consistent. In fact, two other State agency con-

sultants—Drs. Kane and McMorris, both of whom provided opinions that received great weight

from the ALJ—concurred with Dr. Banik’s findings and gave his opinion great weight in their

own assessments. Id. at 139, 149. Because these State agency doctors were relying on Dr. Banik’s

evaluation of Plaintiff when forming their opinions, it strikes the Court as inconsistent for the ALJ

to accord more weight to their opinions based on their consistency with the record, while simulta-

neously finding that Dr. Banik’s opinion, which was based on an actual examination of Plaintiff,

is inconsistent. Id. at 29–30; see 20 C.F.R. § 416.927(c)(1) (explaining that more weight should

generally be given to the medical opinion of an examining source than to the medical opinion of a

non-examining source).




                                                 31
       When explaining the reasons for assigning Dr. Banik’s borderline intellectual functioning

diagnosis “partial weight,” the ALJ referred to reasons “previously discussed,” referencing her

conclusion that the record does not support a finding of borderline intellectual functioning based

on Plaintiff’s youth and demeanor, high school curriculum and graduation, college preparation,

cosmetology training, and “long-term work experience.” AR 28–30. Finding these accomplish-

ments inconsistent with borderline intellectual functioning, the ALJ determined that Plaintiff’s

mental impairments are instead attributable to a “learning disorder” and “cognitive residuals from

her hydrocephalus.” Id. at 30. While Dr. Banik also diagnosed Plaintiff with a learning disorder

in his report, the only conceivable “learning disorder” he references, to the extent it can be char-

acterized as such, is borderline intellectual functioning. See AR 520–23. Numerous opinions in

the record concur with this borderline intellectual functioning diagnosis, as well. Id. at 138, 149,

522–23, 958. The ALJ thus appears to have construed Dr. Banik’s “learning disability” diagnosis

to reflect a temporary impairment while ignoring his findings that she suffers from borderline in-

tellectual functioning. Indeed, the ALJ specifically explains that she does “not believe the record

and claimant’s testimony supports ongoing borderline intellectual functioning, but recognize[s]

that the claimant had a learning disorder . . . .” Id. at 30 (emphasis added). Borderline intellectual

functioning, however, is a lifelong impairment, see Shaw v. Astrue, 2009 WL 857283, at *5 (S.D.

Ala. March 27, 2009) (collecting cases), which the ALJ failed to appreciate when finding no sup-

port for Plaintiff’s “ongoing” borderline intellectual functioning. Id. Evidence of its ongoing

nature, however, can be found in Plaintiff’s IEP records, which reflect that she had to drop out of

college after one semester and had difficulty finishing cosmetology school. See id. at 42–43, 106,

113. Accordingly, it appears that the ALJ improperly “substitute[d] [her] own judgment for com-




                                                 32
petent medical opinion,” ignoring multiple borderline intellectual functioning diagnoses to con-

clude that Plaintiff simply “had a learning disorder” based on Dr. Banik’s report. See, e.g., Bal-

samo v. Charter, 142 F.3d 75, 81 (2d Cir. 1998) (citing McBrayer v. Secretary of Health & Human

Servs. 712 F.2d 795, 799 (2d Cir. 1983)).

       Despite this error, the ALJ’s decision to give only “partial weight” to Dr. Banik’s conclu-

sion does not amount to reversible error. To begin, an opinion provided by a non-treating medical

consultant after a single examination, like Dr. Banik’s opinion here, is not entitled to any presump-

tion of weight and thus can more easily be given limited weight. Johnson v. Colvin, 197 F. Supp.
3d 60, 74 (D.D.C. 2016) (citing Mastroni v. Bowen, 646 F. Supp. 1032, 1036 (D.D.C. 1986)

(“[L]imited weight should be given to the report of a consulting physician who only briefly exam-

ines [the] plaintiff on a single occasion”)). Moreover, any error stemming from the weight an ALJ

gives to a medical examiner’s opinion is generally harmless where the limitations identified by the

examiner are consistent with the limitations in the ALJ’s RFC determination. See Covington v.

Colvin, 678 F. App’x 660, 666–67 (10th Cir. 2017) (any error in ALJ’s weighing of medical opin-

ions was harmless where ALJ included limitations in the RFC similar to those identified in the

opinions); see also Thompson v. Colvin, 551 F. App’x 944, 948 (10th Cir. 2014) (“If the ALJ’s

RFC is generally consistent with the findings in a medical opinion . . ., then there is no reason to

believe that a further analysis or weighing of the opinion could advance the claimant’s claim of

disability.” (internal quotation marks and citation omitted)); Keyes-Zachary v. Astrue, 695 F.3d
1156, 1165–66 (10th Cir. 2010) (finding ALJ’s failure to specify weight given to examiner’s opin-

ion and failure to consider other examining source opinion harmless where limitations in the ALJ’s

RFC were consistent with those examining source opinions). After all, “the outcome of the case

depends on the demonstration of the functional limitations of the disease or impairment rather than



                                                 33
the mere diagnosis of the disease or name of the impairment.” McKean v. Colvin, 150 F. Supp. 3d
406, 417 (M.D. Pa. 2015).

         Here, despite giving partial weight to Dr. Banik’s diagnosis, the ALJ’s RFC determination

is consistent with the overall mental limitations he described. Setting aside the ALJ’s misclassifi-

cation of Plaintiff’s mental impairment as a “learning disorder,” the ALJ took notice of Plaintiff’s

depressive symptoms, learning and processing difficulties, and “cognitive residuals from her hy-

drocephalus,” and properly considered the accompanying limitations by restricting Plaintiff to

“light work,” and “simple, routine, and repetitive tasks, in a work environment free of fast-paced

production requirements, involving only simple, work-related decisions.” Id. at 22–30. The opin-

ions provided by every single evaluating doctor and State agency consultant of record support this

conclusion, finding Plaintiff capable of light, unskilled work despite the limitations caused by her

borderline intellectual functioning. See id. at 138–40, 146–54, 520–23, 524, 956–62. Furthermore,

the ALJ explained why she accorded greater weight to some of the record opinions rather than

others, as discussed above, and carefully considered the record evidence in reaching this conclu-

sion. Id. at 29–30. Her detailed discussion of the record and explanation for how she incorporated

the findings of the respective doctors indicates her ultimate conclusion is supported by substantial

evidence and is not inconsistent with Dr. Banik’s report. Id. at 22–30. Accordingly, no harm

results from the ALJ’s error and remand is thus unnecessary.21

         Based on the above, the Court finds that the ALJ properly considered the record as a whole

and discussed which evidence she found credible and why. Moreover, she explained the relevance




21
  Plaintiff also contends that the ALJ did not give proper consideration to the VE’s testimony that an individual similar
to Plaintiff who is off task ten to twenty percent of the time is unemployable when she determined that Plaintiff is
capable of light and unskilled work. Pl. Mot. at 11; AR 67, 82, 130. This argument, too, is unpersuasive. Plaintiff
points to no evidence of record to support this additional limitation to Plaintiff’s RFC, and her argument thus falls
short of warranting a remand.

                                                          34
of the different medical opinions and provided a rational basis for how she arrived at Plaintiff’s

RFC. Accordingly, Plaintiff’s call for remand on these grounds is denied.

               2.      The ALJ Did Not Omit Material Information

                       a.      The ALJ Considered All Evidence Regarding Plaintiff’s
                               Intellectual Functioning

       Plaintiff also contends that the ALJ failed to consider the full range of Plaintiff’s intellec-

tual functioning in her RFC. Specifically, Plaintiff believes that the culmination of the evidence,

including her IEP reflecting below-grade level performance, id. at 443, her testimony that she is

only able to perform simple math with a calculator, id. at 47, Dr. Chari’s finding that Plaintiff

could not divide dollar amounts by quarters, id. at 525, and her borderline intellectual functioning

all demonstrate that she is unable to read at 95–120 words per minute as required by the DOT to

maintain employment. Pl. Mot. at 10. The undersigned disagrees.

       In determining that Plaintiff has the RFC for “simple, routine, and repetitive tasks, in a

work environment free of fast-paced production requirements, involving only simple, work-related

decisions,” the ALJ properly considered the record as a whole, making note of Plaintiff’s IEP,

which indicated that she performed below grade-level academically, as well as her enrollment in

upper level courses and college preparation efforts. Id. at 22–28. The ALJ additionally assessed

Plaintiff’s intellectual capacity, considering Plaintiff’s graduation from high school, completion of

post-graduate work in cosmetology, and prior work at a daycare center, among other things, when

evaluating her intellectual capacity. Id. at 22. And while Plaintiff’s reading speed is not included

in the record evidence, there is no reason to conclude, based on the record here, that she cannot

satisfy the DOT’s reading requirements. Accordingly, the undersigned cannot say that the ALJ

erred in assessing Plaintiff’s mental RFC with respect to this argument.




                                                 35
        Moreover, Plaintiff’s emphasis on isolated reading, writing, and math scores in Plaintiff’s

IEP are not consistent with the record as a whole. For example, while Plaintiff emphasizes her

first-grade reading fluency, the record indicates that Plaintiff enjoys reading as a hobby, id. at 59,

367, told Dr. Chari that she could read at a ninth-grade level, id. at 524, and had high scores in

spelling, reading vocabulary, and letter-word identification. Id. at 443. Similarly, Plaintiff’s ar-

gument that her inability to divide dollars by quarters, as suggested by Dr. Chari, is countered by

Plaintiff’s own admission that she could add and subtract and her IEP report, which indicates that

she can perform math calculations at a sixth-grade level. Id. at 47, 442. This additional evidence,

omitted from Plaintiff’s briefing, lends credence to the ALJ’s RFC determinations and indicates

that her decision is supported by substantial evidence. Remand for reconsideration would thus be

a futile gesture.

                       b.      The ALJ Considered All Evidence Regarding Plaintiff’s Limi-
                               tations

        Plaintiff next argues that the ALJ omitted material evidence regarding the functional and

environmental limitations associated with Plaintiff’s impairments—including her headaches, heat

intolerance, and the need to avoid concentrated vibrations—when assessing Plaintiff’s RFC and

posing hypothetical questions to the VE. Pl. Mot. at 7. Again, the undersigned disagrees.

        To begin, if a physical impairment such as a headache can be controlled through medication

and treatment, it is generally not considered disabling. See Banks, 537 F. Supp. 2d at 79 (ALJ’s

failure to discuss claimant’s hypertension was harmless because it “is sufficiently controlled

through treatment and medication, [and thus] cannot be considered disabling”) (citing Gross v.

Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986)). Here, Plaintiff has suffered from headaches for

several years, and has successfully treated them with Tylenol and sleep. See, e.g., AR 536. More-

over, and contrary to Plaintiff’s allegation, the ALJ discussed Plaintiff’s history of headaches at

                                                 36
length, and noted that her headaches had improved after a shunt replacement in 2008. Id. at 22–

24, 536, 578–79. During the months following the shunt replacement up until March 2009, Plain-

tiff’s headaches improved and were relieved by Tylenol. Id. at 536. By April 2010, Plaintiff stated

that she had headaches only two to three times per week, which could be relieved by taking Motrin

or sleeping. Id. At that time, Plaintiff was not prescribed medication for her headaches and her

physician noted she was otherwise healthy. Id. at 536–37. More recently, in 2013 Plaintiff was

again experiencing headaches, id. at 977, but they were relieved with Tylenol and there were no

signs of shunt failure. Id. at 999, 1032. Plaintiff further admitted that her headaches improved

with decreased stress. Id. at 28, 99–100. Plaintiff’s medical history thus provides no basis to

conclude that her intermittent headaches present a reason to alter the ALJ’s RFC determination.

       Additionally, Plaintiff contends that the ALJ improperly ignored the recommendation of

the VE that someone who hypothetically needs to miss two days per month of work due to head-

aches in order to sleep would be unemployable. Pl. Mot. at 7; AR 131. This contention is without

merit. The ALJ took into consideration the fact that Plaintiff’s headaches occurred approximately

twice per month, generally lasted only about one hour, and, importantly, were successfully treated

with over-the-counter medication. AR 28, 102. In light of this evidence, the record does not

support a finding, as Plaintiff contends, that Plaintiff is required to miss work twice per month

simply because sleeping is an alternative means of treating her intermittent headaches.

       Plaintiff next argues that the ALJ committed reversible error by failing to include in Plain-

tiff’s RFC her other environmental limitations—namely, her heat intolerance and her need to avoid

concentrated vibrations. Pl. Mot. at 7. This argument is again without merit. To begin, the ALJ

accorded “great weight” to the opinion of State agency consultant Dr. McMorris, who noted that

Plaintiff should avoid exposure to vibrations because of her shunt and must avoid even “moderate



                                                37
exposure” to hazards. AR 29, 152–53. In summarizing Dr. McMorris’s recommendations, the

ALJ specifically observed that Plaintiff has the ability to “perform light work,” with certain addi-

tional limitations, including an inability to climb ladders, ropes, and scaffolds, and a need to avoid

concentrated exposure to vibrations. Id. at 22, 29. While true that the ALJ did not specifically

include Plaintiff’s self-reported heat intolerance, see id. at 374, 380,22 or Dr. McMorris’ recom-

mendation that Plaintiff avoid concentrated exposure to vibrations, id. at 152, in her RFC, the

ALJ’s failure to put a temperature or vibration limitation in her RFC assessment is harmless error.

An error is harmless “when it is clear from the record that ‘the ALJ’s error was inconsequential to

the ultimate nondisability determination.’” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.

2008) (quoting Robins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir. 2006)). A review of the

Dictionary of Occupational Titles’ descriptions of the three jobs for which the ALJ and the VE

determined Plaintiff is qualified—router, stock checker, and non-postal mail clerk—establishes

that none of them call for any exposure to temperature extremes or vibrations. See DOT 222.587-

038 (G.P.O.), 1991 WL 672123 (Router); DOT 299.667-014 (G.P.O.), 1991 WL 672642 (Stock

Checker); DOT 209.687-026 (G.P.O.), 1991 WL 671813 (Mail Clerk). Thus, even if the ALJ had

incorporated temperature and vibration limitations into her RFC assessment, Plaintiff’s RFC

would have still permitted her to work in those three positions. As such, to the extent that the

ALJ’s failure to include them in her RFC assessment was error, that error does not call for remand.

See Mellgren v. Colvin, 2015 WL 5021725, at *5–6 (E.D. Wash. Aug 24, 2015) (finding no prej-




22
  For evidence of her heat intolerance, Plaintiff draws the Court’s attention to her own disability report form, in which
she indicates that she becomes nauseated and light-headed when in the heat. Pl. Mot. at 7 (citing AR 374). Plaintiff
points to no other instance in the record, however, where she expressed a heat intolerance or where a medical examiner
determined that Plaintiff should avoid temperature extremes. Id.

                                                          38
udice where ALJ omitted humidity and temperature limitations in an RFC where the job that Plain-

tiff was ultimately found qualified for did not involve exposure to humidity or extreme tempera-

tures).

          Based on the above, the Court finds that the ALJ properly considered all material evidence

of record, including all examining and reviewing medical opinions and Plaintiff’s subjective com-

plaints regarding her physical limitations, and her finding that Plaintiff is not disabled is thus sup-

ported by substantial evidence.

                 3.      The ALJ Did Not Misstate Material Evidence

          Plaintiff also contends that the ALJ misstated several pieces of material evidence, incor-

rectly suggesting that Plaintiff was able to drive, did not use medication to treat her headaches,

took British Literature and other advanced courses in high school, and was able to complete col-

lege-level courses. Pl. Mot. at 13, 16. Material evidence, however, must have a tendency to con-

tradict an ALJ’s conclusion and alter a case’s outcome. Jeffries v. Astrue, 723 F. Supp. 2d 185,

195 (D.D.C. 2010). Contrary to Plaintiff’s assertion, the outcome below did not hinge on any of

the ALJ’s purported misstatements.

          First, the ALJ’s statement that Plaintiff can “drive a vehicle,” even if corrected, has no

bearing on Plaintiff’s RFC to perform light, unskilled work, especially considering that Plaintiff

has no trouble taking public transportation by herself. See AR 22, 154. Second, Plaintiff contends

that the ALJ erred when stating that she does not take medication, explaining that “[Plaintiff] and

her grandfather both stated that she took ibuprofen and Tylenol.” Pl. Mot. at 13. While Plaintiff

has testified that she occasionally takes over-the-counter medication to help alleviate her symp-

toms, there is no evidence in the record to establish that Plaintiff was prescribed stronger medica-




                                                  39
tion. In any event, even if the ALJ overlooked the fact that Plaintiff took over-the-counter medi-

cation for her headaches, Plaintiff has failed to demonstrate how that fact would impact the ALJ’s

conclusion that she can perform light, unskilled work. In fact, it stands to reason that ibuprofen

and Tylenol would help treat Plaintiff’s intermittent headaches, lending support to the conclusion

that she is capable of working despite any pain caused by that impairment.

       Third, Plaintiff believes that the ALJ mischaracterized the evidence regarding Plaintiff’s

high school coursework. Specifically, Plaintiff alleges that the ALJ did not properly consider her

IEP indicating below-grade level performance and argues that the ALJ’s finding that Plaintiff was

“capable of high school level work” is “unsupported by substantial evidence.” Pl. Mot. at 16. The

undersigned disagrees. Not only did Plaintiff herself testify that she graduated from high school

on time and obtained the same degree as the rest of her classmates, AR 46, but any misapprehen-

sion of Plaintiff’s high school curriculum on the part of the ALJ is immaterial in light of the ALJ’s

conclusion, consistent with the medical evidence of record, that Plaintiff is limited to performing

“simple, routine, and repetitive tasks, in a work environment free of fast-paced production require-

ments, involving only simple, work-related decisions.” AR 22.

       Lastly, Plaintiff alleges that the ALJ mischaracterized Plaintiff’s “educational aspirations”

as evidence that she was “capable of college work.” Pl. Mot. at 16. This, again, is not material

evidence. The ALJ did not contend in her final determination that Plaintiff was capable of skilled,

college-level work, but, rather, of “light, unskilled work” only. AR 32. Whether Plaintiff was

capable of attending college would not alter the outcome below because, as discussed previously,

the ALJ conducted a thorough review of the medical evidence, determining that she suffered from

reduced intellectual capacity and was thus limited to performing “simple, routine, and repetitive




                                                 40
tasks, in a work environment free of fast-paced production requirements, involving only simple,

work-related decisions.” See id. at 22.

                                          CONCLUSION

       Plaintiff has raised a full range of challenges to the ALJ’s decision, many of which were

underdeveloped, addressed only by footnote, raised in a few sentences unaccompanied by any

relevant citation, or different iterations of the same argument—that the ALJ failed to properly

articulate her consideration of the record evidence, for example. See, e.g., Pl. Mot. at 11–12. The

undersigned has consolidated Plaintiff’s scattershot arguments into three distinct claims and con-

sidered them in turn, finding each to be without merit. The ALJ provided more than sufficient

explanation to support her conclusions and credibility assessments, satisfying her requirement to

provide “more than a mere scintilla” of supporting evidence. Fla. Mun. Power Agency, 315 F.3d

at 365–66. Accordingly, the undersigned will not remand this matter, as doing so would be to

replace the ALJ’s clearly explained judgments with his own.

       For the foregoing reasons, Plaintiff’s motion for judgment of reversal will be DENIED

and Defendant’s motion for judgment of affirmance will be GRANTED. An appropriate Order

will accompany this Memorandum Opinion.
                                                                           Digitally signed by
                                                                           G. Michael Harvey
                                                                           Date: 2017.08.07
                                                                           17:09:13 -04'00'
Date: August 7, 2017                                 ___________________________________
                                                     G. MICHAEL HARVEY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                41